                Case 3:20-cv-05354-RAJ Document 15 Filed 08/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10   SCOTT DURRANT,                                   Civil No. 3:20-CV-05354-RAJ
11
              Plaintiff,
12
              vs.                                      PROPOSED ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15            Defendant.
16
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
17
     shall be amended as follows:
18

19            Defendant shall have up to and including September 8, 2020, to file a response to

20   Plaintiff’s Complaint, including the certified administrative record. The certified

21   administrative record shall be filed within ten days of its availability to the Office of the

22   General Counsel, if it can be filed earlier than the aforementioned date.

23

24

     Page 1         PROPOSED ORDER
                Case 3:20-cv-05354-RAJ Document 15 Filed 08/06/20 Page 2 of 2


 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension every 28 days until the
 3
     certified administrative record becomes available.
 4

 5            DATED this 6th day of August, 2020.

 6

 7

 8
                                                        A
                                                        The Honorable Richard A. Jones
 9                                                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      PROPOSED ORDER
